      Case 2:20-mj-02811-DUTY Document 8 Filed 06/17/20 Page 1 of 2 Page ID #:17

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                     CRIMINAL MINUTES -GENERAL
 Case No.                ~~.N1 ~ - ti ~ ~                                    Date     June 17, 2020
 Title           United States v. J ~ ~ n ~,~~,



 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge
                  Marlene Ramirez                                              n/a
                      Deputy Clerk                                   Court Reporter /Recorder

          Attorneys Present for Government:                     Attorneys Present for Defendant:
                           n/a                                                  n/a
 Proceedings:              ORDER OF DETENTION -SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation /supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                         will appear for further proceedings as required if released.

                         will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:
                         Allegations in petition

                 ~
                 , Lack of bail resources

                  ❑      No stable residence or employment
                  ❑      Ties to foreign countries

                  ❑      Previous failure to appear or violations of probation, parole, or release

                         Nature of previous criminal convictions
                         Substance abuse



PVC-2SR (9/16)                           CRIMINAL MINUTES -GENERAL                                    Page 1 of 2
      Case 2:20-mj-02811-DUTY Document 8 Filed 06/17/20 Page 2 of 2 Page ID #:18


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES -GENERAL
 Case No.             ~~ MJ — Z ~~~                                       Date   June 17, 2020
 Title           United States v.     I J ~^ ~~U~
                                    ~ ~

                  ❑      Already in custody on state or federal offense

                  ❑      Refusal to interview with Pretrial Services

                  C


                  Defendant did not oppose the detention request.


                                                  * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




PVC-2SR (9/16)                          CRIMINAL MINUTES -GENERAL                                Page 2 of2
